Judgment unanimously affirmed. Memorandum: Defendant argues on appeal that the evidence at trial was insufficient as a matter of law to support his grand larceny and burglary convictions. This argument is without merit. There was evidence in the record, which the jury had the right to accept, to support the verdict (see, People v Contes, 60 NY2d 620, 621). We have examined defendant’s remaining arguments and find them without merit. (Appeal from judgment of Supreme Court, Erie County, Marshall, J.— burglary, third degree, and grand larceny, third degree.) Present — Callahan, J. P., Denman, Green, Pine and Lawton, JJ.